Citation Nr: 0203512	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  02-00 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date for a 100 percent schedular 
rating for post-traumatic stress disorder (PTSD) prior to 
February 8, 2000. 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from November 1969 to May 
1972.  

Previously, a November 26, 1999, decision of the Board of 
Veteran's Appeals (Board) denied entitlement to an evaluation 
in excess of 30 percent for the veteran's service-connected 
PTSD.  This rating had been in effect since the initial grant 
of service connection for PTSD in August 1989, when the RO 
assigned January 20, 1989, as the effective date for both 
service connection and that rating. 

This matter comes before the Board from an August 2000 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland which granted a 100 
percent schedular rating for PTSD, effective February 8, 
2000.  

Service connection for a skin disorder, claimed as due to 
exposure to Agent Orange, was denied by an unappealed rating 
action in March 1994 and the veteran did not appeal an RO 
denial of reopening of that claim in November 1996.  
Thereafter, in July 1999, the veteran filed a claim for 
service connection for a skin disorder, claimed as secondary 
to service-connected PTSD.  However, the RO has not yet 
adjudicated that claim and, accordingly, that matter is 
referred to the RO for initial consideration.  

Also, following the August 2000 RO grant of a 100 percent 
schedular rating for PTSD, and after the issuance of a 
statement of the case (SOC) as to the effective date for that 
rating, a December 2001 rating denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) on a schedular basis, 
under 38 C.F.R. § 4.16(a) (2001), and on an extraschedular 
basis, under 38 C.F.R. § 4.16(b)(2) (2001).  The Board is 
unaware of any notice of disagreement (NOD) having been filed 
as to the December 2001 rating and, thus, those matters are 
not before the Board.  



FINDINGS OF FACT

1.  There was no informal or formal claim for an increased 
rating for service connected PTSD prior to February 8, 2000, 
the date of the receipt of a formal claim for a 100 percent 
schedular rating.  

2.  The date of an ascertainable increase in the veteran's 
PTSD warranting a 100 percent schedular rating is the VA 
psychiatric examination in May 2000.  

3.  Extraschedular entitlement to a 100 percent rating for 
PTSD is not shown prior to February 8, 2000.  


CONCLUSION OF LAW

An effective date prior to February 8, 2000, for a 100 
percent disability evaluation for PTSD is not warranted.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.321(b)(1), 
3.400(o)(1) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  It rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
It is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and 
(unless otherwise noted herein) made effective as of the date 
of the enactment of the VCAA. 

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The RO has addressed the matter now before the Board since 
the enactment of the VCAA.  A November 2001 statement of the 
case advised the veteran of the recently enacted legislation 
and the actions taken by VA on the veteran's behalf.  It has 
not been alleged that there is any evidence which is not 
already on file.  As the RO has considered and complied with 
the VCAA, the Board may proceed with the adjudication of the 
appeal. 


Law and Regulations

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later, under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim and 
are not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization) (or by a VA examination after 
the claim is filed).  

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a 
date within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511, 
521 (1997).  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events) warrants a 
30 percent rating.  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks): impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent rating.  Occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or other; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001). 


Background

On file are VA outpatient treatment (VAOPT) records from 
April 1998 to October 2001 reflecting treatment for 
disabilities, including PTSD.  

The veteran underwent VA hospitalization in April 1998, after 
abusing alcohol.  He was depressed and expressed suicidal 
thoughts.  He also had an exacerbation of PTSD symptoms.  It 
was noted that he had worked in maintenance for about 20 
years, but 2 years earlier, he had been fired for being on 
psychotic medications and was unable to perform his job.  On 
mental status examination, he was alert, cooperative, and 
appropriate.  His speech was clear, coherent, and goal-
directed.  He was fully oriented and both recent and remote 
memory appeared to be intact.  He was not suicidal or 
homicidal.  His mood was anxious and depressed.  His judgment 
and insight were fair.  His Global Assessment of Functioning 
Scale (GAF) score in the past had been 60, and was presently 
40.  At discharge, his condition was considered to be stable 
and he was considered to be competent.  The relevant 
discharge diagnoses were an adjustment disorder with mixed 
emotional features, PTSD, alcoholism, and situational 
difficulties with his girlfriend and her son.  

On VA PTSD examination in August 1998, the veteran complained 
of PTSD symptoms and indicated that he felt depressed and on 
the edge all the time.  He reported that he was a little 
calmer and was able to handle stress much better since his 
April 1998 VA hospitalization, but he continued to have some 
problems with sleep.  Appetite was decreased and his energy 
and concentration were on the low side.  He seemed to be 
doing well on his current psychotropic medications.  He lived 
with his girlfriend and her son. 

On mental status examination, the veteran was casually 
dressed with adequate personal hygiene.  His mood was 
described as somewhat anxious and his affect appeared to be 
somewhat dysphoric and anxious.  He behaved appropriately.  
He was friendly and cooperative and was without psychomotor 
retardation or agitation.  His eye contact was fair, impulse 
control appeared to be normal, and speech was normal with no 
latency or pressure.  His thoughts were linear, logical, and 
goal directed with no obsessions or phobias.  There were no 
delusions, flight of ideas or looseness of associations.  He 
denied suicidal and homicidal ideation.  Cognitively he 
appeared to be intact, since he was alert and oriented.  His 
insight was good and his judgment was intact.

The diagnoses were chronic but delayed PTSD, and a history of 
alcohol dependence in remission.  His GAF was about 45.  The 
examiner indicated that the veteran was stable on his current 
medication.  

Received in April 1999, from the veteran's Congressman, was 
an undated statement from a licensed clinical social worker 
of a Vet Center indicating that the veteran had been treated 
there for PTSD symptoms since July 1998 and prior to that he 
had received both individual and group counseling services 
from November 1994 to November 1995.  

In July 1999, the veteran filed a written statement 
requesting that the statement, in part, be considered an 
informal claim for entitlement to a TDIU rating.  

Received on February 8, 2000 was the veteran's typewritten 
statement, in which he requested an increased rating for 
PTSD.  Attached thereto were statements from his girlfriend 
(a nurse), his former employer, and a Vet Center Social 
Worker

The veteran's girlfriend reported that she was a registered 
nurse and had lived with the veteran for about three years.  
His problems had been helped by psychiatric counseling and 
medications, but he continued to have difficulty dealing with 
everyday life, had low self-esteem, obsessive-compulsive 
tendencies, a low tolerance of frustration, and alcoholism.  
Since his job termination, he had tried to work at several 
jobs but had left the first two jobs due to frustration and 
anger.  She felt that he could not function in a working 
environment and should be considered for full medical 
disability due to his emotional and physical problems (which 
included a skin disorder) due to his military service.  

The veteran's former employer reported that the veteran was 
terminated from his job at National Historic Park due to 
mental and medical disorders which made it impossible for him 
to perform his assigned tasks and greatly affected his 
ability to function on the job and maintain working 
relationships with co-workers.  

The Social Worker from a Vet Center reported that the veteran 
had received counseling for PTSD from November 1994 to 
November 1995 and again since March 1998.  It was recommended 
that he continue receiving such counseling to reinforce and 
continue to develop effective PTSD symptom management.

The veteran's VA Form 21-8940, Application For Increased 
Compensation Based on Unemployability, (dated February 16, 
2000) was received on March 2, 2000.  He stated that his 
disability had affected his full-time employment in 1994 or 
1995 and that he had become to disabled to work and had last 
worked in August 1995.  He had left his last job because of 
his disability and was expecting to receive disability 
retirement benefits, although he had tried to obtain 
employment since he became too disabled to work.  He had four 
(4) years of high school education.  

In an April 2000 letter, the veteran reported that he had not 
been able to hold employment for more than 4 years.  He had 
been terminated from employment with the Park Service because 
he couldn't perform his work or maintain relationships with 
co-workers.  Thereafter, he had lost two other jobs which he 
had held briefly for the same reasons.  PTSD also affected 
his activities of daily living.  

On VA psychiatric examination on May 3, 2000, it was 
commented that the veteran had severe PTSD.  It was felt that 
he was unemployable exclusively because of his PTSD.  

Received in December 2001 with VA Form 9 and a "Brief In 
Support of VA Form 1-9" were duplicate copies of records 
already on file, including a duplicate copy of VAOPT of 
November 16, 1998 (which was on file at the time of the prior 
November 1999 Board denial of an increased rating) as well as 
an undated handwritten list of medications.  Also received 
was a typed and signed statement from the veteran dated 
January 25, 1999, in which he requested a "possible increase 
in the present rate of compensation assigned" for his PTSD.  

Analysis

A Board decision issued on November 26, 1999, denied 
entitlement to a rating in excess of 30 percent for the 
veteran's only service-connected disorder of PTSD.  That 
Board decision was not appealed to the Court and it is final.  
It is an absolute bar to the assignment of an effective date 
for the 100 percent rating prior to that decision.  Thus, 
only the matters of date of receipt of either an informal or 
formal claim and date entitlement arose since that Board 
decision need be addressed.  

Accordingly, the argument that the veteran's VA 
hospitalization in April 1998 for PTSD was an informal claim, 
followed by receipt of the formal claim on February 8, 2000, 
is incorrect inasmuch as records of that hospitalization do 
not reflect any intent to file a claim for, nor record any 
expression of a belief in entitlement to, an increased rating 
for the service-connected PTSD.  Moreover, those records were 
on file at the time of the November 1999 Board decision 
adjudicating the severity of the service-connected PTSD.  The 
Board's November 1999 decision concluded that the results of 
a mental status evaluation and other observation of his 
symptoms did not indicate the presence of the criteria for a 
100 percent schedular rating or show that his symptom complex 
was so unusual as to warrant an extraschedular rating.  

A claim for VA benefits must be submitted in the form 
prescribed by VA.  38 U.S.C.A. § 5101 (West 1991).  See also 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. (1998) 
("Section 5101 is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefits to ... be paid under the law administered by the 
Secretary.").  The words 'application' and 'claim' are 
defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2001).  Any communication or 
action that demonstrates an intent to apply for an 
identified benefit may be considered an informal claim.  
Upon receipt of any informal claim, the RO must forward a 
formal application form to the claimant.  38 C.F.R. 
§ 3.155(a) (2001). 

If an executed formal application form is received by RO 
within one year after the date it was sent to the claimant, 
it will be deemed filed on the date the informal claim was 
received.  38 C.F.R. § 3.157 (2001).  When determining the 
effective date of an award of compensation benefits, VA is 
required to review all the communications in the file, after 
the last final disallowance of the claim, that could be 
interpreted to be a formal or an informal claim for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

As to any allegation that any of the veteran's VAOPT records 
from April 1998 to October 2001 constitute an "informal 
claim" under 38 C.F.R. §§ 3.155 and 3.157, 38 C.F.R. 
§ 3.155(a) provides that "[a]ny communication or action, 
indicating an intent to apply for [] benefits [] from a 
claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought."  However, 
when a veteran simply seeks treatment, including VAOPT, it is 
not an informal claim because it does not establish an intent 
on the part of the veteran to seek a benefit.  Brannon v. 
West, 12 Vet. App. 32 (1998) (citing KL v. Brown, 5 Vet. 
App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1993).  There must be more than a mere assertion that a 
veteran sought more than treatment; rather, there must be 
both a claim and "evidence in the record that specifically 
identifies 'the benefit sought,' as is required by the 
regulation to constitute an informal claim."  Dunson v. 
Brown, 4 Vet. App. 327, 330 (1993). While the Board must 
interpret a claimant's submissions broadly, it is not 
required to conjure up issues that were not raised by the 
appellant.  Brannon v. West, 12 Vet. App. 32 (1998) (citing 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995)).  VA is not 
required to anticipate a claim for a particular benefit where 
no intention to raise it was expressed.  Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (holding that the Board is not 
required to do a 'prognostication' but to review issues 
reasonably raised by the substantive appeal).  "The 
appellant must have asserted the claim expressly or 
impliedly."  Brannon, at 35 (citing Isenbart v. Brown, 7 
Vet. App. 537, 540-41 (1995)).

Here, a review of the VAOPT records from April 1998 to 
October 2001 do not reflect any intent to file a claim for, 
nor record any expression of a belief in entitlement to, an 
increased rating for the service-connected PTSD.  Thus, none 
of these records constitute an informal claim for an 
increased rating for PTSD for the purpose of an earlier 
effective date for the current 100 percent schedular 
evaluation or for any possible extraschedular 100 percent 
evaluation.  

Also, those same records do not document that the veteran's 
service-connected PTSD was of such severity as to warrant a 
schedular rating of 100 percent.  Indeed, the VAOPT records 
prior to February 2000 reflect a paucity of recorded 
psychiatric signs and symptoms.  Thus, these VAOPT records do 
not established a date of entitlement prior to February 8, 
2000, or that it was factually ascertainable prior to that 
date that a 100 percent schedular or extraschedular rating 
was warranted.  

While there has been submitted a typed and signed statement 
by the veteran dated January 25, 1999, this document was 
actually received together with documents when the veteran's 
attorney filed VA Form 9 in December 2001.  The January 25, 
1999, document is not merely a duplicate of an earlier 
document on file since a thorough search of the claim file 
reveals there was no such document on file prior to 
submission of the VA Form 9.  Thus, regardless of the date 
that this document bears on it's face, it can not serve as 
the basis for an earlier effective date since it was not 
received until after the current effective date of February 
8, 2000.  

Here, the formal claim for a 100 percent schedular rating was 
received on February 8, 2000, and the date of entitlement is 
the VA psychiatric examination on May 3, 2000.  Accordingly, 
an effective date prior to February 8, 2000, for a 100 
percent schedular rating for PTSD is not warranted. 

Lastly, the evidence did not establish that the use of the 
regular schedular rating criteria was impractical due to any 
degree of interference with employment or frequent period of 
VA hospitalization for the purpose referral of the case for 
an extraschedular evaluation.  Indeed, statements from the 
veteran's girlfriend and former employer indicate that it was 
a combination of psychiatric and nonservice-connected medical 
disorders that led to his unemployment.  38 C.F.R. 
§ 3.321(b)(1) (2001).  Moreover, 38 C.F.R. § 3.321(b)(3) 
(2001) provides that in extraschedular ratings assigned under 
§ 3.321(b)(1), the effective date shall be set in accordance 
with 38 C.F.R. § 3.400(o) (2001).  Thus, even a determination 
that an extraschedular rating of 100 percent had been 
warranted, the same law and regulations considered herein 
would have applied and, accordingly, the same result would 
have been reached.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An effective date for a 100 percent schedular rating for PTSD 
prior to February 8, 2000, is denied.  



_______________________________
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

